Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the specification at claim 16 line 1 the dependency has been changed from “claim 11” to –claim 10—because claim 11 has previously been cancelled with the subject matter placed in claim 10.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The device as claimed in claims 1-5, 7-9, and 21 is not disclosed or taught by the prior art wherein the bracket includes a battery pack receptacle into which the battery pack is removably coupled; wherein the battery pack powers the laser level; wherein the battery pack has a maximum initial battery pack voltage (measured without a workload) of at least 18 volts; and further comprising at least one electrical conductor which delivers power from the battery pack in the battery pack receptacle to the laser level; wherein the bracket includes a mounting portion; wherein the mounting portion comprises at least one magnet: and wherein the laser level is rotatable relative to the bracket.
The device as claimed in claims 10, 13, 14, 16-19, 22, and 23 is not disclosed or taught by prior art wherein the bracket includes a battery pack receptacle configured to receive a battery pack; wherein the laser level is configured to be powered by the battery pack laser: wherein the laser level is configured to project a first laser line and a second laser line transverse to the first laser line; wherein the laser level is rotatable relative to the bracket on which the laser level is mounted; wherein the bracket comprises a mounting portion; wherein the mounting portion comprises at least one magnet.
The system as claimed in claims 20 and 24 is not disclosed or taught by the prior art wherein the battery pack receptacle is configured to selectively receive a first battery of a first size and a second battery of a second size; wherein the second battery pack has a capacity of at least four amp-hours; wherein the laser level is rotatable with respect to the bracket; and wherein the laser level is rotatable about a central axis of the laser level.
The closest prior art is Oguchi et al (10,321,596), however, the bracket which holds the battery in Oguchi et al is not rotatable relative to the laser level as claimed above along with other differing limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER W FULTON/           Primary Examiner, Art Unit 2855